 FRANK SMITH & SONS241FRANK H. SMITH,CLAUDEL. SMITH,FRANK B. SMITH,HOWARD P.SMITH,MORRIS M. SMITH, ANDBILLYJ. SMITH,D/B/AFRANK SMITH& SONS1andAMALGAMATEDMEAT CUTTERS&BUTCHER WORKMENOF NORTHAMERICA, AFL.Case No. 16-RC-1506. January 18,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held before William H. Renkel, Jr.,hearing officer.The hearing officer's rulings made at the hearing are-free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer operates a poultry processing plant in Waco,Texas. It purchases live poultry which it slaughters, dresses, and sellsto wholesale and retail food distributors.During the last year theEmployer's total purchases from out-of-State amounted to less than$10,000.Total sales amounted to approximately $3,500,000.Of thisamount, less than $10,000 represented sales shipped directly out-of-State. - Approximately , $345,000 represented sales of poultry to,Crown Poultry Company, an operating division of Safeway Stores,Incorporated, the poultry being delivered to Safeway's El Paso,Texas, warehouse, where it was commingled with poultry from othersources and lost its identity.The Safeway warehouse shipped all thepoultry, valued at more than $900,000 during the past year, to 16Safeway stores in Texas and 25 Safeway stores in New Mexico. Therecord indicates that the poultry purchases of each of the New Mexicostores areapproximately the same as those of the Texas stores.In view of the fact that the Employer sells in excess of $100,000worth of poultry to Safeway which, in turn, shipsin excessof $50,000worth of the poultry with which it is commingled to stores outsidethe State of Texas, we find that the Employer's operations meet theindirect outflow standard announced inJonesboro Grain Drying Co--operative,'and that it will effectuate the policies of the Act to assertjurisdiction in this case.'2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.iThe Employer's name has been amended to conform with the evidence adduced at thehearing.2 110 NLRB 481.3 Contrary to the Employer, there is no basic inconsistency between the assertion ofjurisdiction here and the Board's failure to assert jurisdiction in the earlier proceedinginvolving this Employer,Frank Smith & Sons,100 NLRB 1382Now unlike then, the.Employer by its sales to the El Paso warehouse of Safeway meets the indirect outflow-jurisdictional standards.111 NLRB No. 39. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees and truckdrivers at itsWaco, Texas, poultry dressing plant, excluding managerial, officeclerical, and plant clerical employees, salesmen, driver-salesmen, fieldmen, operating students, supervisors, and guards as defined in the Act.4[Text of Direction of Election omitted from publication.]*The pasties agreed that this unit is appropriate for purposes of collective bargaining.ROCKWELL VALVES, INC.andINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,AFL, PETITIoNER.Case No. 16-RC-1550. January 19, 1955Decision and Certification of RepresentativesPursuant to a "Stipulation for Certification upon a Consent Elec-tion" and in accordance with the Rules and Regulations of the Board,an election by secret ballot was conducted on November 5, 1954, in theabove-entitled proceeding under the direction and supervision of theRegional Director for the Sixteenth Region.Thereafter the partieswere furnished with a tally of ballots which showed that of 109 validballots counted 55 were cast for International Association of Machin-ists,AFL, hereinafter called the Petitioner; 10 were cast for UnitedSteelworkers of America, CIO, hereinafter called the Intervenor; and44 were cast against both participating labor organizations.Therewere no challenged ballots and one void ballot.On November 10, 1954, the Employer timely filed its objections tocertification.On November 22, 1954, after an investigation of theseobjections, the Regional Director issued and duly served on the par-ties his report on objections in which he recommended that the Boardoverrule the objections.Thereafter, on November 30, 1954, the Em-ployer filed its exceptions to report on objections and a supportingbrief.The Board, having considered the objections to the certification, thereport on objections, the exceptions thereto and the brief, and the en-tire record in the case, makes the following findings :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.111 NLRB No. 40.